Citation Nr: 0735642	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  03-03 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for keratosis palmares and 
plantaris, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Huntington, West Virginia (hereinafter RO).  


FINDINGS OF FACT

1.  The veteran's service-connected skin disorder does not 
involve ulceration or extensive exfoliation or crusting with 
systemic or nervous manifestations; repugnant scarring is not 
demonstrated.  

2.  The veteran's service-connected skin disorder does not 
involve scarring that is deep or causes limited motion that 
involves an area exceeding 144 square inches or 929 square 
centimeters.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
keratosis palmares and plantaris are not met.  38 U.S.C.A. 
§§ 1155, 5013A, 5107 (West 2002); 38 C.F.R. § 4.118 
Diagnostic Code 7819 (2002); 38 C.F.R. § 4.118 Diagnostic 
Code 7819 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claim adjudicated below, VA has 
met the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 


C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With regard 
to the duty to notify, a letter dated in January 2004 
satisfied the duty to notify provisions.  As for the duty to 
assist, the veteran's service medical records have been 
obtained, along with VA medical records.  The veteran has 
been afforded VA Compensation and Pension examinations.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, including the rating 
criteria for evaluating skin disabilities.  See 67 Fed. Reg. 
49596 (July 31, 2002) (effective August 30, 2002).  The 
veteran was provided notice of these changes.  The Board will 
apply both the old and new versions of the criteria to the 
veteran's claim.  However, the revised criteria may not be 
applied to any time period before the effective date of the 
change.  See VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 
33422(2000); Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 


1999) (unpublished opinion) (VA may not apply revised 
schedular criteria to a claim prior to the effective date of 
the pertinent amended regulations); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

Prior to August 30, 2002, the veteran's service-connected 
skin disability, rated under Diagnostic Code 7819, was rated 
as eczema, dependent upon location, extent, and the repugnant 
or otherwise disabling character of manifestations.  38 
C.F.R. § 4.118, Diagnostic Code 7819 (2002) (hereinafter 
"old" criteria).  Under the revised criteria codified at 
Diagnostic Code 7819, scarring is to be rated on the basis of 
the disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or impairment of function.  38 C.F.R. § 4.118, 
Diagnostic Code 7819.

Service connection for dermatitis of the hands and feet was 
granted by a July 1949 rating decision, and a noncompensable 
rating was assigned.  Thereafter, a December 1950 VA 
examination resulted in a diagnosis in pertinent part of 
keratosis palmaris and plantaris.  Marked thickening of the 
skin with scaling and fissuring was shown in the palm of the 
left hand.  The same condition was said to exist, to a lesser 
degree, in the right hand, and thickening and fissuring of 
the skin on the soles of the feet was also demonstrated.  A 
January 1951 rating decision recharacterized the service-
connected skin disability as keratosis palmaris and 
plantaris, and assigned a 10 percent rating for this 
disability.  This rating was increased to 30 percent by an 
April 1955 rating decision based on a finding of a fungus 
infection of the feet and hands.  A December 1962 rating 
decision reduced the rating to 10 percent based on a November 
1962 VA examination that demonstrated that the service-
connected skin disability was only disabling to a "minimal 
degree."  A March 1963 rating decision restored the 30 
percent rating, finding that the December 1962 rating 
decision was clearly and unmistakably erroneous.  The 
service-connected skin disability has been rated as 30 
percent until the present time.  See 38 C.F.R. § 3.951 
(2007).

The more recent clinical evidence includes reports from a 
July 2002 VA examination that showed no skin lesions, 
ulceration, excoriation or crusting.  


Onychomycosis of the toenails was demonstrated, and it was 
indicated that no dermatophytosis was shown at that time.  
Private clinical records dated from May 1980 to April 2006 
reflect treatment for, in pertinent part, tinea pedis and 
tinea manuum.  These conditions were said to have been under 
"well control" with medication in December 2004.  

Reports from a May 2005 VA examination of the skin of the 
hands showed no ulcers or calluses but a slight white bluish 
tint.  The hands were cool to touch with atrophy of the skin 
and a full range of motion of the joints.  The nails were in 
good condition without onychomycosis; capillary refill was 
within two seconds; and grip strength was full, bilaterally.  
Sensation to monofilament was slightly diminished in the 
fingertips, and the fingertips were erythremic in color and 
dry.  There was no evidence of any fungal infection or 
scarring.  With regard to the feet, they were cool to touch, 
white in color and mildly bluish.  The toenails were 
elongated with some slight onychomycosis.  The skin was thin 
and the texture was smooth to rough in areas with some 
dryness noted.  There was no evidence of fungal infections or 
ulcerations and no scarring.  The plantar portions of the 
feet were erythremic and hypersensitive and painful on 
testing with monofilament.  Reflexes in the feet were 
diminished and the range of motion was mildly diminished in 
the ankles.  No pes planus was noted. 

The most recent pertinent evidence is contained in reports 
from a September 2006 VA examination, at which time the 
veteran described having constant crusting and itching around 
the toes, soles of the feet and palms of the hands.  It was 
indicated that the veteran had been treated daily with 
topical corticosteroids; that less than five percent of 
exposed areas (head, face, neck, and hands) was affected; and 
that less than five 5 percent of the total body area was 
affected.  Physical examination findings included 
onychomycosis of the toe nails; exfoliation of the skin 
around the toes and palms, excoriation on the hand and feet 
from scratching and no ulcerations, disfigurement, scars on 
the hands or feet, or tissue loss.  The feet were grayish 
blue in color and the hands were of a similar color although 
to a lesser degree.  The diagnosis was chronic keratosis 
palmares and plantaris. 

Service-connected skin disorders such as those at issue that 
have not been shown or contended to have "repugnant or 
otherwise disabling character of manifestations," under the 
old criteria codified at Diagnostic Code 7819 were rated as 
for eczema.  Under the old criteria for rating eczema 
codified at Diagnostic Code 7806, a rating in excess of 30 
percent required there to be ulceration or extensive 
exfoliation or crusting with systemic or nervous 
manifestations or exceptionally repugnant lesions.  While 
some exfoliation and crusting has been demonstrated, the 
evidence above does not demonstrate any ulceration or 
systemic or nervous manifestations and, as noted, the service 
connected disability has not been shown or described as 
repugnant.  As such, a rating in excess of 30 percent under 
the old criteria is not warranted.  

A rating in excess of 30 percent pursuant to Diagnostic Code 
7819 under the revised criteria, is rated on the basis of the 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or impairment of function.  The veteran's service-
connected skin disorder does not involve the head, face, or 
neck, thus precluding an increased rating under Diagnostic 
Code 7800.  

Under the provisions of Diagnostic Code 7802, a rating in 
excess of 30 percent is warranted for scarring that is deep 
or causes limited motion that involves an area exceeding 144 
square inches or 929 square centimeters.  However, in this 
case, such scarring is not shown by the evidence of record.  
Additionally, Diagnostic Codes 7802, 7803, and 7804 do not 
provide for a rating in excess of 30 percent.  

A skin disorder is rated under the provisions of Diagnostic 
Code 7805 on the basis of limitation of functioning of the 
affected part.  Review of the evidence of record reveals no 
indication that that due to the veteran's service-connected 
skin disorder, there is any impairment of hand or foot 
functioning warranting compensation in excess of 30 percent.  

The Board notes parenthetically that even if it were 
appropriate to rate the veteran's service-connected skin 
disorder under the revised criteria for eczema codified at 


Diagnostic Code 7806, an increased compensation under this 
diagnostic code would require more than 40 percent of the 
entire body or the exposed areas to be affected or require 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  The evidence of record shows that less 
than 5 percent of the entire body or exposed areas are 
affected by the service-connected skin disability and that 
the veteran uses a topical, as opposed to a systemic, 
corticosteroid.  As such, increased compensation would not be 
warranted under the revised criteria codified at Diagnostic 
Code 7806.   

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected skin disorder, but those manifestations are not 
present in this case.  Moreover, the Board finds no evidence 
of an exceptional disability picture.  The veteran has not 
required frequent hospitalizations due to his service-
connected skin disorder, and his service-connected skin 
disorder has not shown functional limitation beyond that 
contemplated by the 30 percent rating currently assigned.  
Accordingly, referral of this decision for extraschedular 
consideration is not indicated.  
 
Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for his service connected skin disability, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
 

ORDER

Entitlement to a rating in excess of 30 percent for keratosis 
palmares and plantaris is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


